Exhibit 10.1

 

U.S. RESTAURANT PROPERTIES, INC.

 

FLEXIBLE INCENTIVE PLAN

 

SECTION 1.           PURPOSE OF THIS PLAN

 

The purposes of the U.S. Restaurant Properties, Inc. Flexible Incentive Plan are
to (i) promote the interests of U.S. Restaurant Properties, Inc. (the “Company”)
and its stockholders by enabling the Company and each of its Subsidiaries (as
hereinafter defined) to (A) attract, motivate and retain their respective
employees and non-employee Directors (as hereinafter defined) by offering such
employees and Non-Employee Directors performance based stock incentives and
other equity interests in the Company and other incentive awards and (B)
compensate Consultants (as hereinafter defined) by offering such Consultants
performance based stock incentives and other equity interests in the Company and
other incentive awards that recognize the creation of value for the stockholders
of the Company and (ii) promote the Company’s long-term growth and success.  To
achieve these purposes, eligible Persons may receive Stock Options, Restricted
Stock, Performance Awards and any other Awards (as such terms are hereinafter
defined), or any combination thereof.

 

SECTION 2.           DEFINITIONS

 

As used in this Plan, the following terms shall have the meanings set forth
below unless the context otherwise requires:

 

2.1.          “Award” shall mean the grant of a Stock Option, Restricted Stock,
a Performance Award, a Dividend Equivalent or any other grant of incentive
compensation pursuant to this Plan.

 

2.2.          “Book Value” shall mean the excess of the value of the assets of
an entity over the liabilities of such entity (determined in accordance with
United States generally accepted accounting principles, consistently applied).

 

2.3.          “Board” shall mean the Board of Directors of the Company, as the
same may be constituted from time to time.

 

2.4.          “Cause” shall mean termination of a Participant’s employment with
the Company or a Subsidiary upon the occurrence of one or more of the following
events:

 

(a)           The Participant’s failure to substantially perform such
Participant’s duties with the Company or any Subsidiary as determined by the
Committee or the Board following receipt by the Participant of written notice of
such failure and the Participant’s failure to remedy such failure within thirty
(30) days after receipt of such notice (other

 

--------------------------------------------------------------------------------


 

than a failure resulting from the Participant’s incapacity during physical or
mental illness);

 

(b)           The Participant’s willful failure or refusal to perform specific
directives of the Board, which directives are consistent with the scope and
nature of the Participant’s duties and responsibilities, and which are not
remedied by the Participant within thirty (30) days after being notified in
writing of such Participant’s failure by the Board;

 

(c)           The Participant’s conviction of a felony; or

 

(d)           A breach of the Participant’s fiduciary duty to the Company or any
Subsidiary or willful violation in the course of performing the Participant’s
duties for the Company or any Subsidiary of any law, rule or regulation (other
than traffic violations or other minor offenses).  No act or failure to act on
the Participant’s part shall be considered willful unless done or omitted to be
done in bad faith and without reasonable belief that the action or omission was
in the best interest of the Company;

 

provided, however, that for each employee of the Company who has entered into an
employment agreement with the Company, “cause” shall have the meaning provided
in such employment agreement.

 

2.5.          “Change in Control” shall mean, after the Effective Date, (i) a
Corporate Transaction is consummated, other than a Corporate Transaction that
would result in substantially all of the holders of voting securities of the
Company outstanding immediately prior thereto owning (directly or indirectly and
in substantially the same proportions relative to each other) not less than
fifty percent (50%) of the combined voting power of the voting securities of the
issuing/surviving/resulting entity outstanding immediately after such Corporate
Transaction or (ii) an agreement for the sale or other disposition of all or
substantially all of the Company’s assets (evaluated on a consolidated basis,
without regard to whether the sale or disposition is effected via a sale or
disposition of assets of the Company, the sale or disposition of the securities
of one or more Subsidiaries or the sale or disposition of the assets of one or
more Subsidiaries) is consummated.

 

2.6.          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time (or any successor to such legislation).

 

2.7.          “Committee” shall mean the Compensation Committee of the Board as
such Compensation Committee may be constituted from time to time; provided,
however, membership on the Committee shall be limited to Non Employee Directors;
and provided further, the Committee will consist of not less than two (2)
Directors.  All members of the Committee will serve at the pleasure of the
Board.

 

2.8.          “Common Stock” shall mean the Common Stock, par value $0.001 per
share, of the Company.

 

2.9.          “Company” shall have the meaning set forth in Section 1 of this
Plan.

 

A- 2

--------------------------------------------------------------------------------


 

2.10.        “Consultant” shall mean any Person who or which is engaged by the
Company or any Subsidiary to render consulting services.

 

2.11.        “Corporate Transaction” shall mean any recapitalization (other than
a transaction contemplated by Section 13(a) of this Plan) merger, consolidation
or conversion involving the Company or any exchange of securities involving the
Common Stock (other than a transaction contemplated by Section 13(a) of this
Plan), provided that a primary issuance of shares of Common Stock shall not be
deemed to be a “Corporate Transaction.”

 

2.12.        “Designated Beneficiary” shall mean the beneficiary designated by a
Participant, in a manner authorized by the Committee or the Board, to exercise
the rights of such Participant in the event of such Participant’s death.  In the
absence of an effective designation by a Participant, the Designated Beneficiary
shall be such Participant’s estate.

 

2.13.        “Director” shall mean any member of the Board.

 

2.14.        “Disability” shall mean permanent and total inability to engage in
any substantial gainful activity, even with reasonable accommodation, by reason
of any medically determinable physical or mental impairment which has lasted or
can reasonably be expected to last without material interruption for a period of
not less than twelve (12) months, as determined in the sole discretion of the
Committee or the Board.

 

2.15.        “Dividend Equivalent” shall mean an award granted pursuant to
Section 8 of this Plan of a right to receive certain payments with respect to
Shares.

 

2.16.        “Effective Date” shall mean December 18, 1997.

 

2.17.        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time (or any successor to such legislation).

 

2.18.        “Fair Market Value” shall mean with respect to the Shares, as of
any date, the value established by the Board.  Fair market value shall be
determined without regard to any restriction other than a restriction which, by
its terms, will never lapse.

 

2.19.        “Incentive Stock Option” shall mean any option to purchase Shares
awarded pursuant to this Plan which qualifies as an “Incentive Stock Option”
pursuant to Section 422 of the Code.

 

2.20.        “Non Employee Director” shall have the meaning set forth in Rule
16b 3 (or any successor to such rule) promulgated under the Exchange Act) who
are also “outside directors,” as required pursuant to Section 162(m) of the Code
and such Treasury regulations as may be promulgated thereunder.

 

2.21.        “Non Qualified Stock Option” shall mean any option to purchase
Shares awarded pursuant to this Plan that does not qualify as an Incentive Stock
Option (including, without limitation, any option to purchase Shares originally
designated as or intended to qualify as an Incentive Stock Option) but which
does not (for whatever reason) qualify as an Incentive Stock Option.

 

A- 3

--------------------------------------------------------------------------------


 

2.22.        “Non Share Method” shall have the meaning set forth in Section
6.6(c) of this Plan.

 

2.23.        “Optionee” shall mean any Participant who has been granted and
holds a Stock Option awarded pursuant to this Plan.

 

2.24.        “Participant” shall mean any Person who has been granted and holds
an Award granted pursuant to this Plan.

 

2.25.        “Performance Award” shall mean any Award granted pursuant to this
Plan of Shares, rights based upon, payable in or otherwise related to Shares
(including Restricted Stock) or cash, as the Committee or Board may determine,
at the end of a specified performance period established by the Committee or
Board and may include, without limitation, Performance Shares or Performance
Units.

 

2.26.        “Performance Shares” shall have the meaning set forth in Section
9.1 of this Plan.

 

2.27.        “Performance Units” shall have the meaning set forth in Section 9.1
of this Plan.

 

2.28.        “Permitted Modification” shall be deemed to be any modification of
an Award which is made in connection with a Corporate Transaction and which
provides in connection with a Stock Option, that subsequent to the consummation
of the Corporate Transaction (i) the exercise price of such Stock Option will be
proportionately adjusted to reflect the exchange ratio applicable to the
particular Corporate Transaction and/or (ii) the nature and amount of
consideration to be received upon exercise of the Stock Option will be the same
(on a per share basis) as was received by Persons who were holders of shares of
Common Stock immediately prior to the consummation of the Corporate Transaction.

 

2.29.        “Person” shall mean an individual, partnership, limited liability
company, corporation, joint stock company, trust, estate, joint venture,
association or unincorporated organization or any other form of business
organization.

 

2.30.        “Plan” shall mean this U.S. Restaurant Properties, Inc. Flexible
Incentive Plan as it may be amended from time to time.

 

2.31.        “Reload Option” shall mean a Stock Option as defined in Section
6.6(b) of this Plan.

 

2.32.        “Reorganization” shall mean any stock split, stock dividend,
reverse stock split, combination of Shares or any other similar increase or
decrease in the number of Shares issued and outstanding.

 

2.33.        “Restricted Stock” shall mean any Shares granted pursuant to this
Plan that are subject to restrictions or substantial risk of forfeiture.

 

A- 4

--------------------------------------------------------------------------------


 

2.34.        “Retirement” shall mean termination of employment of an employee of
the Company or any Subsidiary, other than discharge for Cause, after age 65 or
on or before age 65 if pursuant to the terms of any retirement plan maintained
by the Company or any Subsidiary in which such employee participates.

 

2.35.        “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time (or any successor to such legislation).

 

2.36.        “Share Retention Method” shall have the meaning set forth in
Section 6.6(c) of this Plan.

 

2.37.        “Shares” shall mean shares of the Common Stock and any shares of
capital stock or other securities hereafter issued or issuable upon, in respect
of or in substitution or exchange for shares of Common Stock.

 

2.38.        “Stock Option”  shall mean any Incentive Stock Option or Non
Qualified Stock Option.

 

2.39.        “Subsidiary” shall mean a subsidiary corporation of the Company, as
defined in Section 424(f) of the Code.

 

2.40.        “Transactional Consideration” shall have the meaning set forth in
Section 13(b) of this Plan.

 

SECTION 3.           ADMINISTRATION OF THIS PLAN

 

3.1.          Committee/Board.  This Plan shall be administered and interpreted
by the Committee and/or the Board.

 

3.2.          Awards.  (a)  Subject to the provisions of this Plan and
directions from the Board, the Committee is authorized to:

 

(i)            determine the Persons to whom Awards are to be granted;

 

(ii)           determine the types and combinations of Awards to be granted; the
number of Shares to be covered by an Award; the exercise price of an Award; the
time or times when an Award shall be granted and may be exercised; the terms,
performance criteria or other conditions, vesting periods or any restrictions
for an Award; any restrictions on Shares acquired pursuant to the exercise of an
Award; and any other terms and conditions of an Award;

 

(iii)          interpret the provisions of this Plan;

 

(iv)          prescribe, amend and rescind rules and regulations relating to
this Plan;

 

A- 5

--------------------------------------------------------------------------------


 

(v)           determine whether, to what extent and under what circumstances to
provide loans from the Company to Participants to exercise Awards granted
pursuant to this Plan, and the terms and conditions of such loans;

 

(vi)          rely upon employees of the Company for such clerical and
recordkeeping duties as may be necessary in connection with the administration
of this Plan;

 

(vii)         accelerate or defer (with the consent of the Participant) the
vesting of any rights pursuant to an Award; and

 

(viii)        make all other determinations and take all other actions necessary
or advisable for the administration of this Plan.

 

(b)           Without limiting the Board’s right to amend this Plan pursuant to
Section 13 of the Plan, the Board may take all actions authorized by Section
3.2(a) of this Plan, including, without limitation, granting such Awards
pursuant to this Plan as the Board may deem necessary or appropriate.

 

3.3.          Procedures.

 

(a)           Proceedings by the Board with respect to this Plan will be
conducted in accordance with the articles of incorporation and bylaws of the
Company.

 

(b)           A majority of the Committee members shall constitute a quorum for
action by the Committee.  All determinations of the Committee shall be made by
not less than a majority of its members.

 

(c)           All questions of interpretation and application of this Plan or
pertaining to any question of fact or Award granted hereunder will be decided by
the Committee or the Board, whose decision will be final, conclusive and binding
upon the Company and each other affected party.

 

SECTION 4.           SHARES SUBJECT TO PLAN

 

4.1.          Limitations.  The maximum number of Shares that may be issued with
respect to Awards granted pursuant to this Plan at any time shall be an amount
equal to 4.9% of the Company’s issued and outstanding shares of Common Stock at
such time; provided, however, that the maximum number of Shares issuable
pursuant to Incentive Stock Options granted under the Plan shall be 575,000. 
The Shares issued pursuant to this Plan may be authorized but unissued Shares,
or may be issued Shares which have been reacquired by the Company.

 

4.2.          Changes.  To the extent that any Award granted pursuant to this
Plan shall be forfeited, shall expire or shall be cancelled, in whole or in
part, then the number of Shares covered by the Award so forfeited, expired or
cancelled may again be awarded pursuant to the provisions of this Plan.  In the
event that Shares are delivered to the Company in full or partial payment of the
exercise price for the exercise of a Stock Option, the number of Shares
available for future Awards granted pursuant to this Plan shall be reduced only
by the net number of



A- 6

--------------------------------------------------------------------------------


 

Shares issued upon the exercise of the Stock Option.  Awards that may be
satisfied either by the issuance of Shares or by cash or other consideration
shall, until the form of consideration to be paid is finally determined, be
counted against the maximum number of Shares that may be issued pursuant to this
Plan.

 

SECTION 5.           ELIGIBILITY

 

Eligibility for participation in this Plan shall be confined to those
individuals who are employed by the Company or a Subsidiary and such Consultants
and non-employee Directors as may be designated by the Committee or the Board. 
In making any determination as to Persons to whom Awards shall be granted, the
type of Award and/or the number of Shares to be covered by the Award, the
Committee or the Board shall consider the position and responsibilities of the
Person, the importance of the Person to the Company, the duties of the Person,
the past, present and potential contributions of the Person to the growth and
success of the Company and such other factors as the Committee or the Board may
deem relevant in connection with accomplishing the purposes of this Plan.

 

SECTION 6.           STOCK OPTIONS

 

6.1.          Grants.  The Committee or the Board may grant Stock Options alone
or in addition to other Awards granted pursuant to this Plan to any eligible
Person.  Each Person so selected shall be offered a Stock Option to purchase the
number of Shares determined by the Committee or the Board.  The Committee or the
Board shall specify whether such Stock Option is an Incentive Stock Option or a
Non Qualified Stock Option and any other terms or conditions relating to such
Award; provided, however only employees of the Company or a Subsidiary may be
granted Incentive Stock Options.  To the extent that any Stock Option designated
as an Incentive Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions, the failure of the stockholders of the
Company to authorize the issuance of Incentive Stock Options, the time or manner
of its exercise or otherwise), such Stock Option or the portion thereof which
does not qualify shall be deemed to constitute a Non Qualified Stock Option. 
Each Person to be granted a Stock Option shall enter into a written agreement
with the Company, in such form as the Committee or the Board may prescribe,
setting forth the terms and conditions (including, without limitation, the
exercise price and vesting schedule) of the Stock Option.  At any time and from
time to time, the Optionee and the Committee or the Board may agree to modify an
option agreement in such respects as they may deem appropriate, including,
without limitation, the conversion of an Incentive Stock Option into a Non
Qualified Stock Option.  The Committee or the Board may require that an Optionee
meet certain conditions before the Stock Option or a portion thereof may vest or
be exercised, as, for example, that the Optionee remain in the employ of the
Company or a Subsidiary for a stated period or periods of time.

 

6.2.          Incentive Stock Options Limitations.

 

(a)           In no event shall any individual be granted Incentive Stock
Options to the extent that the Shares covered by any Incentive Stock Options
(and any incentive stock options granted pursuant to any other plans of the
Company or its Subsidiaries) that may be exercised for the first time by such
individual in any calendar year have an aggregate Fair Market Value in excess of
$100,000.  For this purpose, the Fair Market Value of the



A- 7

--------------------------------------------------------------------------------


 

Shares shall be determined as of the date(s) on which the Incentive Stock
Options are granted.  It is intended that the limitation on Incentive Stock
Options provided in this Section 6.2(a) be the maximum limitation on Stock
Options which may be considered Incentive Stock Options pursuant to the Code.

 

(b)           The option exercise price of an Incentive Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of the Shares
subject to such Incentive Stock Option on the date of the grant of such
Incentive Stock Option.

 

(c)           Notwithstanding anything herein to the contrary, in no event shall
any employee owning more than ten percent (10%) of the total combined voting
power of the Company or any Subsidiary be granted an Incentive Stock Option
unless the option exercise price of such Incentive Stock Option shall be at
least one hundred ten percent (110%) of the Fair Market Value of the Shares
subject to such Incentive Stock Option on the date of the grant of such
Incentive Stock Option.

 

(d)           In no event shall any individual be granted an Incentive Stock
Option after the expiration of ten (10) years from the date this Plan is adopted
or is approved by the stockholders of the Company (if stockholder approval is
required by Section 422 of the Code).

 

(e)           To the extent stockholder approval of this Plan is required by
Section 422 of the Code, no individual shall be granted an Incentive Stock
Option unless this Plan is approved by the stockholders of the Company within
twelve (12) months before or after the date this Plan is initially adopted.  In
the event this Plan is amended to increase the number of Shares subject to
issuance upon the exercise of Incentive Stock Options or to change the class of
employees eligible to receive Incentive Stock Options, no individual shall be
granted an Incentive Stock Option unless such amendment is approved by the
stockholders of the Company within twelve (12) months before or after such
amendment.

 

(f)            No Incentive Stock Option shall be granted to any employee owning
more than ten percent (10%) of the total combined voting power of the Company or
any Subsidiary unless the term of such Incentive Stock Option is equal to or
less than five (5) years measured from the date on which such Incentive Stock
Option is granted.

 

6.3.          Option Term.  The term of a Stock Option shall be for such period
of time from the date of its grant as may be determined by the Committee or the
Board; provided, however, that no Incentive Stock Option shall be exercisable
later than ten (10) years from the date of its grant.

 

6.4.          Time of Exercise.  No Stock Option may be exercised unless it is
exercised prior to the expiration of its stated term and, in connection with
options granted to employees of the Company or its Subsidiaries,  at the time of
such exercise, the Optionee is, and has been continuously since the date of
grant of such Stock Option, employed by the Company or a Subsidiary, except
that:

 

A- 8

--------------------------------------------------------------------------------


 

(a)           A Stock Option may, to the extent vested as of the date the
Optionee ceases to be an employee of the Company or a Subsidiary, be exercised
during the three month period immediately following the date the Optionee ceases
(for any reason other than death, Disability or termination for Cause) to be an
employee of the Company or a Subsidiary (or within such other period as may be
specified in the applicable option agreement), provided that, if the Stock
Option has been designated as an Incentive Stock Option and the option agreement
provides for a longer exercise period, the exercise of such Stock Option after
such three month period shall be treated as the exercise of a Non Qualified
Stock Option;

 

(b)           If the Optionee dies while in the employ of the Company or a
Subsidiary, or within three months after the Optionee ceases (for any reason
other than termination for Cause) to be such an employee (or within such other
period as may be specified in the applicable option agreement), a Stock Option
may, to the extent vested as of the date of the Optionee’s death, be exercised
by the Optionee’s Designated Beneficiary during the one year period immediately
following the date of the Optionee’s death (or within such other period as may
be specified in the applicable option agreement); provided that, if the Stock
Option has been designated as an Incentive Stock Option and the option agreement
provides for a longer exercise period, the exercise of such Stock Option after
such one year period shall be treated as the exercise of a Non Qualified Stock
Option;

 

(c)           If the Optionee ceases to be an employee of the Company or a
Subsidiary by reason of the Optionee’s Disability, a Stock Option, to the extent
vested as of the date the Optionee ceases to be an employee of the Company or a
Subsidiary, may be exercised during the one year period immediately following
the date on which the Disability is determined to exist (or within such other
period as may be specified in the applicable option agreement); provided that,
if the Stock Option has been designated as an Incentive Stock Option and the
option agreement provides for a longer exercise period, the exercise of such
Stock Option after such one year period shall be treated as the exercise of a
Non Qualified Stock Option; and

 

(d)           If the Optionee’s employment is terminated for Cause, all Stock
Options held by such Optionee shall simultaneously terminate and will no longer
be exercisable.

 

Nothing contained in this Section 6.4 will be deemed to extend the term of a
Stock Option or to revive any Stock Option which has previously lapsed or been
cancelled, terminated or surrendered.  Stock Options granted under this Plan to
Consultants or Non Employee Directors will contain such terms and conditions
with respect to the death or disability of a Consultant or Non Employee Director
or termination of a Consultant’s or non employee Director’s relationship with
the Company as the Committee or the Board deems necessary or appropriate.  Such
terms and conditions will be set forth in the option agreements evidencing the
grant of such Stock Options.

 

A- 9

--------------------------------------------------------------------------------


 

6.5.          Vesting of Stock Options.

 

(a)           Each Stock Option granted pursuant to this Plan may only be
exercised to the extent that the Optionee is vested in such Stock Option.  Each
Stock Option shall vest separately in accordance with the option vesting
schedule determined by the Committee or the Board, which will be incorporated in
the option agreement entered into between the Company and such Optionee.  The
option vesting schedule may be accelerated if, in the sole discretion of the
Committee or the Board, the acceleration of the option vesting schedule would be
in the best interests the Company.

 

(b)           In the event of the dissolution or liquidation of the Company,
each Stock Option granted pursuant to this Plan shall terminate as of a date to
be fixed by the Committee or Board; provided, however, that not less than thirty
(30) days’ prior written notice of the date so fixed shall be given to each
Optionee.  During such period all Stock Options which have not previously been
terminated, exercised or surrendered will (subject to the provisions of Sections
6.3 and 6.4 of the Plan) fully vest and become exercisable, notwithstanding the
vesting schedule set forth in the option agreement evidencing the grant of such
Stock Option.  Upon the date fixed by the Committee or the Board, any
unexercised Stock Options shall terminate and be of no further effect.

 

(c)           Upon the occurrence of a Change in Control, all Stock Options and
any associated Stock Appreciation Rights shall become fully vested and
immediately exercisable.

 

6.6.          Manner of Exercise of Stock Options.

 

(a)           Except as otherwise provided in this Plan, Stock Options may be
exercised as to Shares only in amounts and at intervals of time specified in the
written option agreement between the Company and the Optionee.  Each exercise of
a Stock Option, or any part thereof, shall be evidenced by a written notice
delivered by the Optionee to the Company.  Except as set forth in Section 6.6(c)
of this Plan, the purchase price of the Shares as to which a Stock Option shall
be exercised shall be paid in full at the time of exercise, and may be paid to
the Company either:

 

(i)            in cash (including check, bank draft or money order); or

 

(ii)           by other consideration deemed acceptable by the Committee or the
Board in its sole discretion.

 

(b)           If an Optionee delivers Shares (including Shares of Restricted
Stock) already owned by the Optionee in full or partial payment of the exercise
price for any Stock Option, or if the Optionee elects to have the Company retain
that number of Shares out of the Shares being acquired through the exercise of
the Stock Option having a Fair Market Value equal to the exercise price of the
Stock Option being exercised, the Committee or the Board may, in its sole
discretion, authorize the grant of a new Stock Option (a “Reload Option”) for
that number of Shares equal to the number of already owned Shares surrendered
(including Shares of Restricted Stock) or newly acquired Shares being retained
by the Company in payment of the option exercise price of the

 

A- 10

--------------------------------------------------------------------------------


 

underlying Stock Option being exercised.  The grant of a Reload Option will
become effective upon the exercise of the underlying Stock Option.  The option
exercise price of the Reload Option shall be the Fair Market Value of a Share on
the effective date of the grant of the Reload Option.  Each Reload Option shall
be exercisable no later than the time when the underlying stock option being
exercised could be last exercised. The Committee or the Board may also specify
additional terms, conditions and restrictions for the Reload Option and the
Shares to be acquired upon the exercise thereof.

 

(c)           Either the (i) purchase price of the Shares as to which a Stock
Option shall be exercised or (ii) amount, as determined by the Committee or the
Board, of any federal, state or local tax required to be withheld by the Company
due to the exercise of a Stock Option may, subject to the authorization of the
Committee or the Board, be satisfied, at the election of the Optionee, either
(A) by payment by the Optionee to the Company of the amount of such withholding
obligation in cash or other consideration acceptable to the Committee or the
Board in its sole discretion (the “Non Share Method”) or (B) through either the
retention by the Company of a number of Shares out of the Shares being acquired
through the exercise of the Stock Option or the delivery of already owned Shares
having a Fair Market Value equal to the amount of the withholding obligation
(the “Share Retention Method”).  If an Optionee elects to use the Share
Retention Method in full or partial satisfaction of any tax liability resulting
from the exercise of a Stock Option, the Committee or the Board may authorize
the grant of a Reload Option for that number of Shares as shall equal the number
of Shares used to satisfy the tax liabilities of the Optionee arising out of the
exercise of such Stock Option.  Such Reload Option will be granted at the price
and on the terms set forth in Section 6.6(b) of this Plan.  The cash payment or
an amount equal to the Fair Market Value of the Shares so withheld, as the case
may be, shall be remitted by the Company to the appropriate taxing authorities.

 

(d)           An Optionee shall not have any of the rights of a stockholder of
the Company with respect to the Shares subject to a Stock Option except to the
extent that such Stock Option is exercised and one or more certificates
representing such Shares shall have been delivered to the Optionee.

 

SECTION 7.           RESTRICTED STOCK

 

7.1.          Grants.  The Committee or the Board may grant Awards of Restricted
Stock to any Consultant, Non-Employee Director or employee of the Company or a
Subsidiary for such minimum consideration, if any, as may be required by
applicable law or such greater consideration as may be determined by the
Committee or the Board, in its sole discretion.  The terms and conditions of the
Restricted Stock shall be specified by the grant agreement.  The Committee or
the Board, in its sole discretion, may specify any particular rights which the
Participant to whom a grant of Restricted Stock is made shall have in the
Restricted Stock during the restriction period and the restrictions applicable
to the particular Award, the vesting schedule (which may be based on service,
performance or other factors) and rights to acceleration of vesting (including,
without limitation, whether non vested Shares are forfeited or vested upon
termination of employment).  Further, the Committee or the Board may grant
performance based Awards consisting of Restricted Stock by conditioning the
grant, or vesting or such other factors, such as the release, expiration or
lapse of restrictions upon any such Award (including the



A- 11

--------------------------------------------------------------------------------


 

acceleration of any such conditions or terms) of such Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
or the Board may determine.  The Committee or the Board shall also determine
when the restrictions shall lapse or expire and the conditions, if any, pursuant
to which the Restricted Stock will be forfeited or sold back to the Company.
Each Award of Restricted Stock may have different restrictions and conditions. 
Unless otherwise set forth in the grant agreement, Restricted Stock may not be
sold, pledged, encumbered or otherwise disposed of by the recipient until the
restrictions specified in the Award expire.  Awards of Restricted Stock are
subject to acceleration of vesting, termination of restrictions and termination
in the same manner as Stock Options pursuant to Sections 6.4 and 6.5 of this
Plan.

 

7.2.          Awards and Certificates.  Any Restricted Stock issued hereunder
may be evidenced in such manner as the Committee or the Board, in its sole
discretion, shall deem appropriate including, without limitation, book entry
registration or issuance of a stock certificate or certificates.  In the event
any stock certificate is issued in respect of Shares of Restricted Stock, such
certificate shall bear an appropriate legend with respect to the restrictions
applicable to such Award.  The Company may retain, at its option, the physical
custody of any stock certificate representing any awards of Restricted Stock
during the restriction period or require that the certificates evidencing
Restricted Stock be placed in escrow or trust, along with a stock power endorsed
in blank, until all restrictions are removed or expire.

 

SECTION 8.           DIVIDEND EQUIVALENTS

 

8.1.          Grant of Dividend Equivalents.  The Committee is authorized to
grant Dividend Equivalents to Participants, which will entitle such Participant
to receive, on a current or deferred basis and subject to such conditions as may
be imposed by the Committee, cash payments from the Company in the same amounts
(or such lesser fraction of such amounts as may be specifically set forth in the
Dividend Equivalent agreement evidencing such award) that the holder of record
of such number of Shares would be entitled to receive as cash dividends on such
Shares (unless otherwise limited in such agreement).  Dividend Equivalent
agreements will specify the expiration date of such Dividend Equivalents, the
number of Shares to which they relate, and such other conditions as the
Committee may impose.

 

8.2.          Payments.  The right to a cash payment in respect of a Dividend
Equivalent will apply to all dividends the record date for which occurs at any
time during the period commencing on the date the Dividend Equivalent is granted
and ending on the date such Dividend Equivalent expires or is terminated,
whichever occurs first.

 

8.3.          Related Dividend Equivalents.  If a Dividend Equivalent is granted
in conjunction with the grant of a Stock Option, the applicable Dividend
Equivalent agreement will provide that the grantee is entitled to receive from
the Company cash payments, on a current or deferred basis, in the same amounts
(or such lesser fraction of such amounts as may be specifically set forth in the
Dividend Equivalent agreement) that the holder of record of a number of Shares
equal to the number of Shares covered by such Stock Option would be entitled to
receive as dividends on such Shares unless otherwise limited in the Dividend
Equivalent agreement.  Such right to a cash payment will apply to, and such
Dividend Equivalent will remain outstanding in respect of, all cash dividends
the record date for which occurs at any time during the period



A- 12

--------------------------------------------------------------------------------


 

commencing on the date the related Stock Option is granted and ending on the
date that such Stock Option is exercised, expires or terminates, whichever
occurs first.

 

SECTION 9.           PERFORMANCE AWARDS

 

9.1.          Grants.  A Performance Award may consist of either or both, as the
Committee or the Board may determine, of (i) the right to receive Shares or
Restricted Stock, or any combination thereof as the Committee or the Board may
determine (“Performance Shares”), or (ii) the right to receive a fixed dollar
amount payable in Shares, Restricted Stock, cash or any combination thereof, as
the Committee or the Board may determine (“Performance Units”).  The Committee
or the Board may grant Performance Awards to any eligible Consultant,
non-employee Director or employee of the Company or a Subsidiary, for such
minimum consideration, if any, as may be required by applicable law or such
greater consideration as may be determined by the Committee or the Board, in its
sole discretion.  The terms and conditions of Performance Awards shall be
specified at the time of the grant and may include provisions establishing the
performance period, the performance criteria to be achieved during a performance
period, the criteria used to determine vesting (including the acceleration
thereof), whether Performance Awards are forfeited or vest upon termination of
employment during a performance period and the maximum or minimum settlement
values.  Each Performance Award shall have its own terms and conditions, which
shall be determined in the sole discretion of the Committee or the Board.  If
the Committee or the Board determines, in its sole discretion, that the
established performance measures or objectives are no longer suitable because of
a change in the Company’s business, operations, corporate structure or for other
reasons that the Committee or the Board deems satisfactory, the Committee or the
Board may modify the performance measures or objectives and/or the performance
period.  Awards of Performance Shares and/or Performance Units are subject to
acceleration of vesting, termination of restrictions and termination in the same
manner as Stock Options pursuant to Sections 6.4 and 6.5 of this Plan.

 

9.2.          Terms and Conditions.  Performance Awards may be valued by
reference to the Fair Market Value of a Share or according to any other formula
or method deemed appropriate by the Committee or the Board, in its sole
discretion, including, but not limited to, achievement of specific financial,
production, sales, cost or earnings performance objectives that the Committee or
the Board believes to be relevant or the Company’s performance or the
performance of the Common Stock measured against the performance of the market,
the Company’s industry segment or its direct competitors.  Performance Awards
may also be conditioned upon the applicable Participant remaining in the employ
of the Company or one of its Subsidiaries for a specified period.  Performance
Awards may be paid in cash, Shares (including Restricted Stock) or other
consideration, or any combination thereof.  Performance Awards may be payable in
a single payment or in installments and may be payable at a specified date or
dates or upon attaining the performance objective or objectives, all at the sole
discretion of the Committee or the Board.  The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee or the Board in its sole discretion.

 

A- 13

--------------------------------------------------------------------------------


 

SECTION 10.         STOCK PURCHASE PLAN

 

10.1.        Grant of Stock Purchase Rights.  The term “Stock Purchase Right”
means the right to purchase shares of Common Stock and to pay for all or a
portion of the purchase price for such shares through a loan made by the Company
to a Participant (a “Purchase Loan”) as set forth in this Section 10.

 

10.2.        Terms of Purchase Loans.

 

(a)           Each Purchase Loan shall be evidenced by a promissory note.  The
term of the Purchase Loan shall be a period not to exceed ten years, as
determined by the Committee, and the proceeds of the Purchase Loan shall be used
exclusively by the Participant for purchase of shares of Common Stock at a
purchase price equal to the Fair Market Value on the date of the Stock Purchase
Right.

 

(b)           A Purchase Loan shall bear interest at whatever rate the Committee
shall determine (not less than the then existing prime rate as announced by the
Company’s lender under the Company’s credit facility but not in excess of the
maximum rate permissible under applicable law), payable in a manner and at such
times as the Committee shall determine.  Those terms and provisions as the
Committee shall determine shall be incorporated into the promissory note
evidencing the Purchase Loan.

 

10.3.        Security for Loans.

 

(a)           Purchase Loans granted to Participants shall be secured by a
pledge of the shares of Common Stock acquired pursuant to the Stock Purchase
Right.  Such pledge shall be evidenced by a pledge agreement (the “Pledge
Agreement”) containing such terms and conditions as the Committee shall
determine.  The certificates for the shares of Common Stock purchased by a
Participant pursuant to a Stock Purchase Right shall be issued in the
Participant’s name, but shall be held by the Company as security for repayment
of the Participant’s Purchase Loan together with a stock power executed in blank
by the Participant (the execution and delivery of which by the Participant shall
be a condition to the issuance of the Stock Purchase Right).  The Participant
shall be entitled to exercise all rights applicable to such shares of Common
Stock, including, but not limited to, the right to vote such shares of Common
Stock and the right to receive dividends and other distributions made with
respect to such shares of Common Stock.

 

(b)           The Company shall release and deliver to each Participant
certificates for the shares of Common Stock purchased by the Participant under
the Stock Purchase Right and then held by the Company, provided the Participant
has paid or otherwise satisfied in full the balance of the Purchase Loan and any
accrued but unpaid interest thereon.  In the event the balance of the Purchase
Loan is not repaid, forgiven or otherwise satisfied within ninety (90) days
after (i) the date repayment of the Purchase Loan is due (whether in accordance
with its term, by reason of acceleration or otherwise), or (ii) such longer time
as the Committee, in its discretion, shall provide for repayment or
satisfaction, the Company shall retain those shares of Common Stock then held by
the Company in accordance with the Pledge Agreement.

 

A- 14

--------------------------------------------------------------------------------


 

10.4.        Restrictions on Transfer.  No Stock Purchase Right or shares of
Common Stock purchased through such Right and pledged to the Company as
collateral security for the Participant’s Purchase Loan and accrued but unpaid
interest thereon may be otherwise pledged, sold, assigned or transferred (other
than by will or by the laws of descent and distribution).

 

SECTION 11.         OTHER AWARDS

 

The Committee or the Board may grant to any eligible Consultant, non-employee
Director or employee of the Company or a Subsidiary other forms of Awards based
upon, payable in or otherwise related to, in whole or in part, Shares, if the
Committee or the Board, in its sole discretion, determines that such other form
of Award is consistent with the purposes of this Plan.  The terms and conditions
of such other form of Award shall be specified in a written agreement which sets
forth the terms and conditions of such Award, including, but not limited to, the
price, if any, and the vesting schedule, if any, of such Award.  Such Awards may
be granted for such minimum consideration, if any, as may be required by
applicable law or for such other greater consideration as may be determined by
the Committee or the Board, in its sole discretion.

 

SECTION 12.         COMPLIANCE WITH SECURITIES AND OTHER LAWS

 

As a condition to the issuance or transfer of any Award or any security issuable
in connection with such Award, the Company may require an opinion of counsel,
satisfactory to the Company, to the effect that (a) such issuance and/or
transfer will not be in violation of the Securities Act or any other applicable
securities laws and (b) such issuance and/or transfer will not be in violation
of the rules and regulations of any securities exchange or automated quotation
system on which the Common Stock is listed or admitted to trading.  Further, the
Company may refrain from issuing, delivering or transferring any Award or any
security issuable in connection with such Award until the Committee or the Board
has determined that such issuance, delivery or transfer will not violate such
securities laws or rules and regulations and that the recipient has tendered to
the Company any federal, state or local tax owed as a result of such issuance,
delivery or transfer, when the Company has a legal liability to satisfy such
tax.  The Company shall not be liable for damages due to delay in the issuance,
delivery or transfer of any Award or any security issuable in connection with
such Award or any agreement, instrument or certificate evidencing such Award or
security for any reason whatsoever, including, but not limited to, a delay
caused by the listing requirements of any securities exchange or automated
quotation system or any registration requirements under the Securities Act, the
Exchange Act, or under any other state or federal law, rule or regulation.  The
Company is under no obligation to take any action or incur any expense to
register or qualify the issuance, delivery or transfer of any Award or any
security issuable in connection with such Award under applicable securities laws
or to perfect any exemption from such registration or qualification or to list
any security on any securities exchange or automated quotation system. 
Furthermore, the Company will have no liability to any person for refusing to
issue, deliver or transfer any Award or any security issuable in connection with
such Award if such refusal is based upon the foregoing provisions of this
Section 12.  As a condition to any issuance, delivery or transfer of any Award
or any security issuable in connection with such Award, the Company may place
legends on any agreement, instrument or certificate evidencing such Award or
security, issue stop transfer orders with respect thereto and require such
agreements or undertakings as the Company may deem necessary or advisable to
assure compliance with applicable laws or regulations, including, if the



A- 15

--------------------------------------------------------------------------------


 

Company or its counsel deems it appropriate, representations from the recipient
of such Award or security to the effect that such recipient is acquiring such
Award or security solely for investment and not with a view to distribution and
that no distribution of the Award or the security will be made unless registered
pursuant to applicable federal and state securities laws, or in the opinion of
counsel to the Company, such registration is unnecessary.

 

SECTION 13.         ADJUSTMENTS UPON THE OCCURRENCE OF A REORGANIZATION OR
CORPORATE TRANSACTION

 

13.1.        Reorganization.  In the event of a Reorganization, the number of
Shares subject to this Plan and to each outstanding Award, and the exercise
price of each Award which is based upon Shares, shall (to the extent deemed
appropriate by the Committee or the Board) be proportionately adjusted (as
determined by the Committee or the Board in its sole discretion) to account for
any increase or decrease in the number of issued and outstanding Shares of the
Company resulting from such Reorganization.

 

13.2.        Corporate Transaction with the Company as Survivor.  If a Corporate
Transaction is consummated and immediately following the consummation of such
Corporate Transaction the Persons who were holders of shares of Common Stock
immediately prior to the consummation of such Corporate Transaction do not
receive any securities or other property (hereinafter collectively referred to
as “Transactional Consideration”) as a result of such Corporate Transaction and
substantially all of such Persons continue to hold the shares of Common Stock
held by them immediately prior to the consummation of such Corporate Transaction
(in substantially the same proportions relative to each other), the Awards will
remain outstanding and will (subject to the provisions of Sections 6.1, 6.5(c),
7.1 and 9.1 of this Plan) continue in full force and effect in accordance with
its terms (without any modification) following the consummation of the Corporate
Transaction.

 

13.3.        Corporate Transaction with Company Being Acquired.   If a Corporate
Transaction is consummated and immediately following the consummation of such
Corporate Transaction the Persons who were holders of shares of Common Stock
immediately prior to the consummation of such Corporate Transaction do receive
Transactional Consideration as a result of such Corporate Transaction or
substantially all of such Persons do not continue to hold the shares of Common
Stock held by them immediately prior to the consummation of such Corporate
Transaction (in substantially the same proportions relative to each other), the
terms and conditions of the Awards will be modified as follows:

 

(i)            If the documentation pursuant to which a Corporate Transaction
will be consummated provides for the assumption (by the entity issuing
Transactional Consideration to the Persons who were the holders of shares of
Common Stock immediately prior to the consummation of such Corporate
Transaction) of the Awards granted pursuant to this Plan without any
modification or amendment (other than Permitted Modifications and the
modifications contemplated by Sections 6.1, 6.5(c), 7.1 and 9.1 of this Plan),
such Awards will remain outstanding and will continue in full force and effect
in accordance with its terms following the consummation of such Corporate



A- 16

--------------------------------------------------------------------------------


 

Transaction (subject to such Permitted Modifications and the provisions of
Sections 6.1, 6.5(c), 7.1 and 9.1 of the Plan).

 

(ii)           If the documentation pursuant to which a Corporate Transaction
will be consummated does not provide for the assumption by the entity issuing
Transactional Consideration to the Persons who were the holders of shares of
Common Stock immediately prior to the consummation of such Corporate Transaction
of the Awards granted pursuant to this Plan without any modification or
amendment (other than Permitted Modifications), all vesting restrictions
(performance based or otherwise) applicable to Awards which will not be so
assumed will accelerate and the holders of such Awards may (subject to the
expiration of the term of such Awards) exercise/receive the benefits of such
Awards without regard to such vesting restrictions during the ten (10) day
period immediately preceding the consummation of such Corporate Transaction. 
For purposes of the immediately preceding sentence, all performance based goals
will be deemed to have been satisfied in full.  The Company will provide each
Participant holding Awards which will not be so assumed with reasonable notice
of the termination of such vesting restrictions and the impending termination of
such Awards.  Upon the consummation of such a Corporate Transaction, all
unexercised Awards which are not to be so assumed will automatically terminate
and cease to be outstanding.

 

Nothing contained in this Section 13 will be deemed to extend the term of an
Award or to revive any Award which has previously lapsed or been cancelled,
terminated or surrendered.

 

SECTION 14.         AMENDMENT OR TERMINATION OF THIS PLAN

 

14.1.        Amendment of This Plan.  Notwithstanding anything contained in this
Plan to the contrary, all provisions of this Plan (including, without
limitation, the maximum number of Shares that may be issued with respect to
Awards to be granted pursuant to this Plan) may at any time or from time to time
be modified or amended by the Board; provided, however, that no Award at any
time outstanding pursuant to this Plan may be modified, impaired or cancelled
adversely to the holder of the Award without the consent of such holder.

 

14.2.        Termination of This Plan.  The Board may suspend or terminate this
Plan at any time, and such suspension or termination may be retroactive or
prospective.  Termination of this Plan shall not impair or affect any Award
previously granted hereunder and the rights of the holder of the Award shall
remain in effect until the Award has been exercised in its entirety or has
expired or otherwise has been terminated by the terms of such Award.

 

SECTION 15.         AMENDMENTS AND ADJUSTMENTS TO AWARDS

 

The Committee or the Board may amend, modify or terminate any outstanding Award
with the Participant’s consent at any time prior to payment or exercise in any
manner not inconsistent with the terms of this Plan, including, without
limitation, (a) to change the date or dates as of which and/or the terms and
conditions pursuant to which (i) a Stock Option becomes exercisable or (ii) a
Performance Award is deemed earned, (b) to amend the terms of any



A- 17

--------------------------------------------------------------------------------


 

outstanding Award to provide an exercise price per share which is higher or
lower than the then current exercise price per share of such outstanding Award
or (c) to cancel an Award and grant a new Award in substitution therefor under
such different terms and conditions as the Committee or the Board determines in
its sole discretion to be appropriate including, but not limited to, having an
exercise price per share which may be higher or lower than the exercise price
per share of the cancelled Award.  The Committee or the Board may also make
adjustments in the terms and conditions of, and the criteria included in
agreements evidencing Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 13 of this Plan)
affecting the Company, or the financial statements of the Company or any
Subsidiary, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee or the Board determines that such adjustments
are appropriate to prevent reduction or enlargement of the benefits or potential
benefits intended to be made available pursuant to this Plan.  Any provision of
this Plan or any agreement regarding an Award to the contrary notwithstanding,
the Committee or the Board may cause any Award granted to be cancelled in
consideration of a cash payment or alternative Award made to the holder of such
cancelled Award equal in value to the Fair Market Value of such cancelled
Award.  The determinations of value pursuant to this Section 15 shall be made by
the Committee or the Board in its sole discretion.

 

SECTION 16.         GENERAL PROVISIONS

 

16.1.        No Limit on Other Compensation Arrangements.  Nothing contained in
this Plan shall prevent the Company from adopting or continuing in effect other
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

16.2.        No Right to Employment or Continuation of Relationship.  Nothing in
this Plan or in any Award, nor the grant of any Award, shall confer upon or be
construed as giving any Participant any right to remain in the employ of the
Company or a Subsidiary or to continue as a Consultant or Non-Employee
Director.  Further, the Company or a Subsidiary may at any time dismiss a
Participant from employment or terminate the relationship of any Consultant or
non-employee Director with the Company or any Subsidiary, free from any
liability or any claim pursuant to this Plan, unless otherwise expressly
provided in this Plan or in any agreement evidencing an Award made under this
Plan.  No Consultant, Non-Employee Director or employee of the Company or any
Subsidiary shall have any claim to be granted any Award, and there is no
obligation for uniformity of treatment of any Consultant, Non-Employee Director
or employee of the Company or any Subsidiary or of any Participants.

 

16.3.        GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS PLAN
AND ANY RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

16.4.        Severability.  If any provision of this Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any individual or Award, or would disqualify this Plan or any Award
under any law deemed applicable by the Committee or the Board, such provision
shall be construed or deemed amended to conform to



A- 18

--------------------------------------------------------------------------------


 

applicable law, or if it cannot be construed or deemed amended without, in the
sole determination of the Committee or the Board, materially altering the intent
of this Plan or the Award, such provision shall be stricken as to such
jurisdiction, individual or Award and the remainder of this Plan and any such
Award shall remain in full force and effect.

 

16.5.        No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award, and the Committee or the Board
shall determine, in its sole discretion, whether cash, other securities or other
property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be cancelled,
terminated or otherwise eliminated.

 

16.6.        Headings.  Headings are given to the Sections and Subsections of
this Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

16.7.        Effective Date.  The provisions of this Plan that relate to the
grant of Incentive Stock Options shall be effective as of the date of the
approval of this Plan by the stockholders of the Company.

 

16.8.        Transferability of Awards.  Awards shall not be transferable
otherwise than by will or the laws of descent and distribution without the
written consent of the Committee or the Board (which may be granted or withheld
at the sole discretion of the Committee or the Board).  Awards may be exercised,
during the lifetime of the holder, only by the holder.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an Award
contrary to the provisions hereof, or the levy of any execution, attachment or
similar process upon an Award shall be null and void and without effect.

 

16.9.        Rights of Participants.  Except as hereinbefore expressly provided
in this Plan, any Person to whom an Award is granted shall have no rights by
reason of any subdivision or consolidation of stock of any class or the payment
of any stock dividend or any other increase or decrease in the number of shares
of stock of any class or by reason of any dissolution, liquidation,
reorganization, merger or consolidation or spinoff of assets or stock of another
corporation, and any issue by the Company of shares of stock of any class or
securities convertible into shares of stock of any class shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
exercise price of Shares subject to an Award.

 

16.10.      No Limitation Upon the Rights of the Company.  The grant of an Award
pursuant to this Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, or changes of its capital or
business structure; to merge, convert or consolidate; to dissolve or liquidate;
or sell or transfer all or any part of its business or assets.

 

16.11.      Date of Grant of an Award.  Except as noted in this Section 16.11,
the granting of an Award shall take place only upon the execution and delivery
by the Company and the Participant of a written agreement and neither any other
action taken by the Committee or the Board nor anything contained in this Plan
or in any resolution adopted or to be adopted by the Committee, the Board or the
stockholders of the Company shall constitute the granting of an Award pursuant
to this Plan.  Solely, for purposes of determining the Fair Market Value of the



A- 19

--------------------------------------------------------------------------------


 

Shares subject to an Award, such Award will be deemed to have been granted as of
the date specified by the Committee or the Board notwithstanding any delay which
may elapse in executing and delivering the applicable agreement.

 

A- 20

--------------------------------------------------------------------------------